Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 20, line 9, replace “farming” with - - forming - -.

Allowable Subject Matter
Claims 7-14 and 16-20 allowed.
There is no art of record alone or in combination that teaches of a method of making a flexible stent that includes the combination of recited limitations in claims 7, 14, 18, 19 and 20. 
Referring to claim 7, the art of record alone or in combination did not teach the recited limitations of heating the stent and polymeric covering to cause the slits or apertures to enlarge.
Referring to claim 14, the art of record alone or in combination did not teach the recited limitations of heating the stent and polymeric covering to bond the covering to the stent elements and wherein following heating of the flexible stent and the polymeric 
Referring to claim 18, the art of record alone or in combination did not teach the recited limitations of said film has been heated sufficiently to cause said slits to become apertures by shrinking said film and to cause the film to be bonded to the frame, wherein said apertures have a width greater than the width of said slits; and wherein the polymeric film defines polymeric webs interconnecting a plurality of stent elements of the device, said polymeric webs defining a length between the stent elements, wherein the polymeric webs are narrower at a middle portion of the length relative to a width of the polymeric webs at a connection point between the polymeric webs and the stent elements.
As to claim 19, the prior art of record alone or in combination fail to disclose the step of heating the stent and polymeric covering to cause the slits or apertures to enlarge, wherein said heating step results in the formation of polymeric webs interconnecting said stent elements.
As to claim 20, the prior art of record alone or in combination fail to disclose the step forming slits through the covering between adjacent stent elements; wherein following heating of the flexible stent and the polymeric covering, the polymeric covering shrinks so that said slits form apertures, and wherein after diametrical expansion said slits or apertures become diamond-shaped; and wherein the polymeric covering defines polymeric webs interconnecting said stent elements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/           Primary Examiner, Art Unit 3771